 

AQ 93 (Rev, 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
EASTERN DISTRICT OF WISCONSIN
In the Matter of the Search of

A United States Postal Service Priority Mail Express parcel # /

EE 304 480 756 US (the SUBJECT PARCEL). The SUBJECT : 7: 4 A 7. = /
PARCEL is a white box 13 3/8” long x 11 7/8” wide x 3 5/8” Case Number: 2 7 /
tall, weighing approximately 2 lb. 3 oz. The SUBJECT

PARCEL is from “Lindsey McNally 4808 McDonnel Ave

Oakland Ca 94619.” The parcel bears a hand written label

addressed to “M.M. N66W35104 Lappland Crossing

Oconomowoc WI 53066.” The SUBJECT PARCEL was

postmarked on March 20, 2019 in Oakland, CA 94615 at 6:16

pm. The postage was $53.50, with no additional insurance on
the parcel added.

SEARCH AND SEIZURE WARRANT

TO: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property in the Eastern District of Wisconsin

A United States Postal Service Priority Mail Express parcel # EE 304 480 756 US (the SUBJECT PARCEL). The SUBJECT
PARCEL is a white box 13 3/8” long x 11 7/8” wide x 3 5/8” tall, weighing approximately 2 Ib. 3 oz. The SUBJECT PARCEL is
from “Lindsey McNally 4808 McDonnel Ave Oakland Ca 94619.” The parcel bears a hand written label addressed to “M.M.
N66W35104 Lappland Crossing Oconomowoc WI 53066.” The SUBJECT PARCEL was postmarked on March 20, 2019 in
Oakland, CA 94615 at 6:16 pm. The postage was $53.50, with no additional insurance on the parcel added.

The person or property to be searched, described above, is believed to conceal: A quantity of a controlled substance, or
other evidence of using the mail to facilitate the possession and/or distribution of a controlled substance in violation of

title 21 U.S.C. § 843(b).

I find that the affidavit, submitted with the application, establishes probable cause to search and seize the person

 

or property.
YOU ARE HEREBY COMMANDED to search on or before 3// “4 _ 2019
[ (not to exceed 14 days)
CJ in the daytime 6:00 a.m. to 10:00 p.m. ws at any time in the day or night as I find reasonable

cause has been established.
Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

C) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)

Li for days (not to exceed 30) LF) until, the facts justifying, the later specific date of

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory y States-Magistrate William E.

Duffin. « Z,
* 7
Date and time issued 3b : r019:4 ‘ a.m. I } /) ‘ [~

City and state: Milwauked, Wisconsin THE HONORABLE WILLIAM 9 DUFFIN
United States Magistrate Judge
Name & Title of Judicial Office

 

 
 

 

 

RETURN

 

Case No.

be 8 5033
=

 

Date and time Warrant executed

Z-Ae-tA

 

YA.item

Copy of warrant and inventory left with:

Cetamecl “by Wastectaan Service

 

 

Inventory made in the presence of

 

Tnepete Poll + “DedecHVe er fant

Grall

 

Con Jonny rec “n

?

Inventory of person or property taken and name of any person(s) seized:

C 6O3¢

wk. &4e0.9 qcam 8

Two wear pect uncles | Cacl Covtamma One Yecuum see led Des

leafy plat prokerial, Se greet meri juana,

 

 

 

 

CERTIFICATION

——t

 

Date: 4-&- 14

 

V (GS. Judge or Magistrate Judge)

 

 

 

Subscribed, sworn to, and returned before me this date.

Lab Df.

I swear under penalty of perjury that this inventory is correct and was returned along with the original warrant to the designated judge.

Dail ft

 

(Executing officer’s signature)

us. Postel  Tnspech-

 

(Printed name and title)

=

 

 

 

 
